IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0258-11


MICHAEL ANGELO BERBER, Appellant

v.


THE STATE OF TEXAS




ON REHEARING OF APPELLANT'S 
			PETITION FOR DISCRETIONARY REVIEW
FROM THE TWELFTH COURT OF APPEALS

TRINITY COUNTY



 Per curiam.

O P I N I O N



	Appellant was convicted of murder and sentenced to confinement for life.  The
Court of Appeals affirmed the conviction. Berber v. State, (Tex. App. -- Tyler, No. 12-10-00041-CR, delivered January 12, 2011).  Appellant's petition for discretionary review
was dismissed as untimely filed on June 22, 2011.  Appellant has filed a motion for
rehearing requesting reinstatement of his petition so that it will be considered by this
Court.  Appellant's motion for rehearing is granted.  His petition filed in this Court on
June 15, 2011, is reinstated as of August 24, 2011,  and will be considered in accord with
Tex.R.App.P. 68.  Appellant must file copies of his petition for discretionary review with
this Court within 14 days of the date of this opinion.  See Tex.R.App.P. 9.3(b). 

Delivered August 24, 2011
Do not publish